DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,755,244. Although the claims at issue are not identical, they are not patentably distinct from each other because this pending application discloses  a system, comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving, by one or more hardware processors, a transaction information associated with a merchant from a device associated with a user; providing, by one or more of the hardware processors, user credentials to a payment provider computer system for a transaction associated with the merchant; and instructing, by one or more of the hardware processors, the payment provider computer system to push funds for the transaction from a funding source of the user to a financial service provider account of the merchant based on the user credentials, and other dependent features, whereas the claims of the patent 10,755,244 discloses features that also incorporate the features of the pending claims. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-6, 8-13 and 15-20  is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Hilt et al. (US 2005/0177510, hereinafter Hilt).
With respect to claims 2, 9 and 16 Hilt discloses a system, method and medium comprising: 
a non-transitory memory and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (paragraphs [0032], [0034] and [0066]) comprising: 
receiving, by one or more hardware processors, a transaction information associated with a merchant from a device associated with a user (paragraphs [0032], [0034]); 
providing, by one or more of the hardware processors, user credentials to a payment provider computer system for a transaction associated with the merchant (paragraphs [0032], [0034] and [0037]); and 
instructing, by one or more of the hardware processors, the payment provider computer system to push funds for the transaction from a funding source of the user to a financial service provider account of the merchant based on the user credentials (paragraphs [0034], [0037] and [0042]; see [0037] where funds are automatically pushed to the beneficiary’s account (i.e., the merchant account) via their own beneficiary indicator, which simplifies the payment process for the beneficiary.”).
With respect to claims 3, 10 and 17 Hilt discloses a system, method and medium, wherein the user credentials include one of a password, security code, and a biometric of the user (paragraph [0067]).
With respect to claims 4, 11 and 18 Hilt discloses a system, method and medium, wherein the financial service provider account of the merchant is a deposit only account (abstract).
With respect to claims 5, 12 and 19 Hilt discloses a system, method and medium, wherein the operations further comprise: in response to the instructing by the payment provider computer system to push funds, providing, by one or more of the hardware processors, a confirmation message for the transaction (paragraph [0034]).
With respect to claims 6, 13 and 20 Hilt discloses a system, method and medium, wherein the operations further comprise: in response to the providing user credentials, receiving merchant credentials for the financial service provider account of the merchant (paragraphs [0034], [0037]).
	With respect to claims 8 and 15 Hilt discloses a system, method and medium, wherein the financial service provider account receives information from a transmitter funding source associated with the user (paragraphs [0034], [0037]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 14 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilt, in view of  Hasson et al. (US 2014/0297439, hereinafter Hasson).
Hilt discloses all of the limitations above but does not explicitly disclose the feature wherein the merchant credentials include at least an image by a computing device associated with the merchant.
However, Hasson teaches the feature wherein the merchant credentials include at least an image by a computing device associated with the merchant (paragraph [0010]).
Therefore, it would have been obvious for one of ordinary skill in the art to have modified the feature of Hilt to include the feature wherein the merchant credentials include at least an image by a computing device associated with the merchant, as taught by Hasson in order to process the push payment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687